Citation Nr: 1718336	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to January 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was last before the Board in February 2013, whereupon it was remanded to the RO via the Appeals Management Center (AMC) located in Washington, D.C. for further development of the record.  The Board notes that the remand was authorized by a veterans law judge (VLJ) who is no longer with the Board.  Following the issuance of a May 2013 supplemental statement of the case in which the RO continued the denial of the service connection claim, the case was returned to the Board for its adjudication. 

In May 2011, the Veteran testified during a hearing at the RO before a VLJ who is no longer at the Board; a transcript of that hearing is of record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707), the Veteran was offered in a March 2016 letter the opportunity for another hearing before the VLJ who would decide his case.  As neither the Veteran nor his representative submitted a response within the 30-day limit as outlined in the March 2016 letter, the Board finds that the Veteran has waived his right to a new hearing and thus the undersigned VLJ may proceed with an adjudication of the claim without prejudice to the Veteran. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board may adjudicate this case, the matter must be remanded for further development of the record pursuant to the Board's prior February 2013 remand.  Specifically, the Board finds that the AMC did not comply with its directives in the February 2013 remand regarding the acquisition of pertinent medical evidence. 
The Board in its February 2013 remand directed the AMC to first contact the Veteran and request that he identify any additional evidence in support of his claim, then have the Veteran authorize the Board to obtain that evidence plus certain additional evidence already identified by the Veteran, and then obtain any such identified evidence.  The AMC was also instructed to obtain updated VA medical records dating from 1975 to 2002 and from January 2010 to the present.  Thereafter, the RO was to schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of the Veteran's low back condition.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the Board remand, the AMC sent a letter dated in March 2013 notifying the Veteran of his right to identify additional evidence not previously of record and then authorize the Board to attempt to obtain said evidence.  That letter was sent to the address on file for the Veteran at the time; subsequently, the AMC was notified that the Veteran was located at a different address.  Accordingly, the AMC sent the Veteran a duplicate letter at his new address of record dated in April 2013.  Before receiving any response to the April 2013 letter, the Veteran was scheduled for a VA examination on April 18, 2013, which he attended.  Thereafter, prior to the issuance of the supplemental statement of the case on May 9, 2013, the Veteran submitted correspondence that he signed on April 29, 2013 in which he identified medical evidence not of record and authorized the AMC to obtain said evidence.  In particular, the Veteran's authorizations identified treatment for his low back pain he received from the VA Medical Center in Akron, Ohio dated in 1984 as well as treatment with a Dr. Tang in 1975 and ongoing treatment at the Barberton Citizens Hospital dating from 1975 to 1991.  It is not clear from the record when these authorizations were received by the AMC. 

There is no indication in the record that the AMC made any attempts to obtain the identified private treatment records or took appropriate measures to obtain the identified VA treatment records, which amounts to a violation of the Board's February 2013 remand directives.  The Veteran has consistently maintained that he sought treatment for a low back condition on several occasions between his discharge from service and 1991 when he further injured his back.  The identified private treatment records, if obtained, would lend significant support to the Veteran's assertion that his low back condition began in service and has continued to the present.  The AMC, on remand, must request said records from the identified private treatment sources and provide evidence in the record that it did so.  Stegall, 11 Vet. App. at 268.

As for the VA medical center records, the Board acknowledges that the AMC made a request in March 2013 for copies of the Veteran's treatment records from the Wade Park and Brecksville medical centers and received a response in March 2013 indicating that the Veteran's treatment began in January 2010.  Thus, the AMC obtained updated records dating from January 2010 to March 2013.  A review of the record, however, shows that the Veteran was being treated at both the Wade Park and Brecksville VA medical centers prior to January 2010 and that copies of these treatment records have been associated with the claims file since the Veteran's initial claim was processed in early 2008.  It is not clear whether the AMC erroneously determined that the Veteran did not have treatment at the VA medical centers at Wade Park and at Brecksville prior to 2010, and thus didn't request any records prior to this date, or if the AMC did request records dating back to 1975, got a negative response, and simply did not document the measures it took to confirm that the identified VA medical treatment records did not exist.  In any event, a remand is necessary in order to again request VA medical treatment records dating back to 1975 and associate those records with the claims file once obtained or document the measures taken to confirm that those records do not exist.  Stegall, 11 Vet. App. at 268.




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the Veteran should provide VA with authorization to obtain outstanding medical records from the Akron General Hospital from 1978 to 2000, Norman Lefkovitz, M.D., from 2001 to the present, and from the Akron outpatient clinic. Also inquire about treatment from Dr. Tang in 1975 and ongoing treatment at the Barberton Citizens Hospital dating from 1975 to 1991.  

2.  Obtain all outstanding VA medical records pertaining to the Veteran's low back from 1975 to 2012 and from March 2013 to the present, from the VA medical centers at Wade Park and Brecksville, and from any other VA medical centers the Veteran has received treatment at.  If there are no such records, this should be documented in the claims folder. 

3.  After ensuring that the development above has been complied with in accordance with the remand instructions, readjudicate the claim on appeal.  If the development above necessitates further development, this should be completed as well.  If, after all necessary development is completed and the claim is adjudicated, the benefit sought on appeal remands denied the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate amount of time should be allowed for response before the case is returned to the Board. 


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




